   Case: 4:20-cv-00744-PLC Doc. #: 5 Filed: 06/11/20 Page: 1 of 2 PageID #: 58




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CARL E. NUNNERY,                                  )
                                                  )
               Petitioner,                        )
                                                  )           No. 4:20-CV-744 PLC
       v.                                         )
                                                  )
TERI LAWSON,                                      )
                                                  )
               Respondent.                        )

                      MEMORANDUM AND ORDER OF TRANSFER

       Petitioner, who is presently incarcerated at the Farmington Correctional Center (“FCC”) in

Farmington, Missouri (Saint Francois County), has filed a pro se petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. For the following reasons, the Court will transfer this case to the

United States District Court for the Western District of Missouri.

       In the petition, petitioner states he challenges a judgment entered in the Circuit Court of

Lawrence County, case number 11LW-CR00176-01. The Circuit Court of Lawrence County is

located in the Western District of Missouri. 28 U.S.C. § 105(b)(2). The FCC is located in the

Eastern District of Missouri. 28 U.S.C. § 105(a)(1).

       Pursuant to 28 U.S.C. § 2241(d), the district courts for the Eastern District of Missouri and

the Western District of Missouri have concurrent jurisdiction to hear this case. In a circumstance

such as this, the district court in which the petition originally is filed may, in the exercise of its

discretion and in the furtherance of justice, transfer the case to the other district for hearing and

determination. Id. In addition, 28 U.S.C. § 1404(a) provides that a district court, for the

convenience of the parties and witnesses and in the interest of justice, may transfer any civil action

to any other district or division where it might have been brought.
   Case: 4:20-cv-00744-PLC Doc. #: 5 Filed: 06/11/20 Page: 2 of 2 PageID #: 59




       Transfer of this action is appropriate because petitioner’s constitutional claims are based

upon a conviction entered in a circuit court located within the Western District of Missouri, the

relevant records are located there, and if hearings are required, the Western District of Missouri

would be more convenient for witnesses. In addition, the Court has entered an administrative order

stating that, absent any unusual circumstances, any habeas petition challenging a conviction or

sentence arising out of a proceeding in the Western District of Missouri should be transferred to

that district. In re Business of the Court, January 27, 1986. The Court will therefore order that

this case be transferred to the United States District Court for the Western District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner is granted provisional leave to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915 and subject to modification by the United States

District Court for the Western District of Missouri.

       IT IS FURTHER ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri. See 28 U.S.C. § 2241(d).

Dated this 11th day of June, 2020.



                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
